NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 19a0477n.06

                                        Case No. 18-5766

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                  FILED
                                                                            Sep 12, 2019
JAMES THOMAS and DAVID HIXSON, on                   )                   DEBORAH S. HUNT, Clerk
behalf of themselves and all others similarly       )
situated,                                           )
                                                    )       ON APPEAL FROM THE UNITED
       Plaintiffs-Appellees,                        )       STATES DISTRICT COURT FOR
                                                    )       THE MIDDLE DISTRICT OF
v.                                                  )       TENNESSEE
                                                    )
BILL LEE, Governor of Tennessee, in his             )
official capacity,                                  )
                                                    )
       Defendant,                                   )
                                                    )
JEFF LONG, Commissioner for the                     )
Department of Safety and Homeland Security,         )
in his official capacity,                           )
                                                    )
       Defendant-Appellant                          )


BEFORE: ROGERS, DONALD, and THAPAR, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. James Thomas and David Hixson are

Tennessee residents whose driver’s licenses were revoked pursuant to Tenn. Code Ann. § 40-24-

105(b)(1) (2018) (“Section 105”) for failure to timely pay litigation taxes, court costs, and fines

assessed as a result of criminal convictions for each. Thomas and Hixson filed a lawsuit claiming

that Section 105 violates their constitutional rights because it does not provide an exception for

the indigent. On cross motions for summary judgment, the district court agreed with them on each
Case No. 18-5766, Thomas v. Lee


of their claims and 1) declared the law unconstitutional, 2) ordered reinstatement of all licenses

that had been revoked based solely on an individual’s inability to pay court debt, and 3) directed

the state to cease further revocation of driver’s licenses until a lawful procedure was implemented.

The state appealed.

       Since that appeal was filed, the state enacted a new law that amends Section 105 by, inter

alia, providing an indigency exception. 2019 Tenn. Pub. Acts Ch. 438. We asked the parties to

provide further briefing on the impact of this new law. The plaintiffs vigorously contend in their

supplemental briefing that the new law provides them the relief they originally sought and thus

moots the underlying litigation. Where a plaintiff prevails in invalidating a statute, but then on

appeal withdraws its claim and concedes mootness, the issue is no longer live or justiciable.

Webster v. Reprod. Health Servs., 492 U.S. 490, 512 (1989) (“Plaintiffs are masters of their

complaints and remain so at the appellate stage of a litigation.”); see also Remus Joint Venture v.

McAnally, 116 F.3d 180, 185 (6th Cir. 1997) (“Although this case has contained numerous

complexities, our decision that no Article III case or controversy exists rests on a simple fact:

plaintiffs voluntarily have abandoned an argument that was necessary for them to prevail in this

federal court action.”). Accordingly, this case is now moot.

       The next question is what to do with the district court judgment. The defendants argue

that, if this Court were to determine that no live issue remains, then they would still be subject to

the district court’s directives. They are incorrect. “When a claim is rendered moot while awaiting

review by this Court, the judgment below should be vacated with directions to the District Court

to dismiss the relevant portion of the complaint [with prejudice].” Deakins v. Monaghan, 484 U.S.

193, 200 (1988). As our Court has explained:

       The idea is that when a party seeks relief from the merits of an adverse ruling, but
       is frustrated by the vagaries of circumstance from obtaining an appellate ruling, it



                                                -2-
Case No. 18-5766, Thomas v. Lee


       makes little sense to compel the losing party to live with the precedential and
       preclusive effects of the adverse ruling without having had a chance to appeal it.

Fialka-Feldman v. Oakland Univ. Bd. of Trs., 639 F.3d 711, 716 (6th Cir. 2011) (internal quotation

marks omitted).

       Accordingly, because the issues raised in this appeal and the underlying case have become

moot, we VACATE the judgment of the district court and REMAND with instructions to dismiss

the underlying litigation as moot.




                                              -3-